UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January25, 2008 COMMERCE ENERGY GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 001-32239 20-0501090 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 600 Anton Blvd., Suite2000 Costa Mesa , California 92626 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (714)259-2500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section5
